Citation Nr: 0611566	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for T-12 compression 
fracture with spondylosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran provided testimony before the undersigned 
Veterans Law Judge sitting at the RO in January 2004.  A 
transcript of that hearing is of record.  

The veteran's claim was previously remanded by the Board in 
August 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the January 2004 hearing, the veteran reported specific VA 
medical treatment for his service-connected back disability.  
In an August 2004 remand decision, the Board instructed the 
RO to obtain the VA medical records described by the veteran.  
A review of the record reveals no new VA medical records 
associated with the veteran's claims files, and no indication 
that an attempt was made to obtain the described VA medical 
records.  The United States Court of Veterans Appeals (Court) 
has held that a remand by the Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as "the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the veteran's 
claim must be again remanded to the RO so that the identified 
VA medical records may be obtained.

The Board further notes that the veteran had not had a VA 
examination since June 2003 and that the June 2003 VA 
examiner did not review the veteran's claims file.  The Board 
finds that an additional VA examination of the veteran is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability in the event 
that a higher rating is assigned.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Center 
Las Vegas, Nevada, dated from December 
2002 to present.

2.  When the above action has been 
accomplished, the RO should arrange for a 
VA examination of the veteran's service-
connected back disability.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of 
motion performed without pain and the 
ranges of motion accompanied by pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


